Citation Nr: 0732189	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter, and his friend


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
February 1958 to June 1962, and had subsequent service in the 
Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2004, a statement of the case 
was issued in March 2005, and a substantive appeal was 
received in May 2005.  The veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2007.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In December 2003 and February 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to provide any evidence in his possession which 
might pertain to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a March 2005 SOC, 
and November 2006 and July 2007 SSOCs, each provided him with 
additional explanations of the RO's decision and time in 
which to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 




Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  The Board notes that 
the veteran testified at a Board hearing that he had seen 
three private doctors for either hearing loss or tinnitus 
dating back as far as 1965.  The veteran testified that the 
records were unavailable because either the doctors died or 
the records were destroyed.   However, there is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In addition, the evidence of 
record contains a VA examination performed in February 2005.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  Morever, the Board 
notes that the veteran was provided with notice of Dingess in 
March 2006.


Facts, Legal Criteria, and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to aircraft, power plant, 
machinery, and firearm noise in the Air Force.  He has 
submitted a buddy statement from R.O.H., who said he served 
with the veteran and believes his hearing loss and tinnitus 
could be, and probably are, a result of his in-service noise 
exposure.  The veteran testified at his Board hearing that he 
served as a radar operator, as well as a guard on the 
aircraft flight lines.

An examination performed for enlistment purposes in February 
1958 reflects that the veteran's ears were clinically 
evaluated as normal.  Audiometric testing was not performed; 
rather, the veteran received a 15/15 on the whispered voice 
test for both ears.  Such test results were indicative of 
normal hearing.  The Board notes that the whispered voice 
test was the customary test used during that period, and 
unfortunately no audiometric tests were conducted in 
connection with his enlistment examination.  

A June 1962 examination performed for separation purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, he underwent an audiometric 
examination.  VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows: 


HERTZ


1000
2000
3000
4000
RIGHT

5
15
15
5
LEFT

5
15
15
0

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss and tinnitus during service is 
not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  As noted by the 
Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran did not complain of any hearing loss and tinnitus 
until he filed a claim in November 2003, over 41 years after 
separation from active service.  The first objective medical 
evidence of hearing loss was noted at the February 2005 VA 
audiological examination.  Specifically, the veteran reported 
noise from diesel power plants, flight line, machinery, rifle 
team members, T2 computers, and occasional loud blasts from 
his headphones while he served on the flight line and around 
power plants.  He claimed that after service he had worked at 
a bank until he retired in 1999.  The VA examiner diagnosed 
moderate notching to moderately severe high frequency 
sensorineural hearing loss (SNHL) bilaterally.  The examiner 
stated that the veteran reported constant high-pitched 
tinnitus bilaterally, but that medical follow-up was not 
warranted at that time and treatment would not likely improve 
hearing acuity.  The examiner stated that with regard to the 
question of whether his hearing loss and/or tinnitus were due 
to military noise exposure, an opinion could not be offered 
without resorting to mere speculation.  

The veteran was also seen by Ronald E. Schwartz, M.D., in 
June 2006.  Dr. Schwartz rendered a diagnostic impression of 
bilateral sloping mild to moderate sensorineural hearing 
loss.  Dr. Schwartz stated that it is difficult to ascertain 
the etiology of the hearing loss.

Thus, upon review of the evidence of record, there is no 
documented hearing loss and tinnitus in service, no 
complaints of hearing loss and tinnitus until many years 
years after service, a VA examiner who could not offer an 
opinion with regard to etiology without resorting to mere 
speculation, and a private doctor who stated that it would be 
difficult to determine the etiology. 

In this regard, the Board notes first that the absence of any 
medical evidence of hearing loss and tinnitus for many years 
after discharge from active service, or of persistent 
symptoms of hearing loss and tinnitus between service 
discharge and 2003, constitutes negative evidence tending to 
disprove the claim that the veteran developed hearing loss 
and tinnitus as a result of in-service noise exposure which 
then resulted in chronic disability.   See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists where there is an approximate balance of positive and 
negative evidence).  The lack of any evidence of continuing 
hearing loss and tinnitus for 41 years between the period of 
active duty and the evidence showing hearing loss and 
tinnitus is itself evidence which tends to show that no 
hearing loss and tinnitus were incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss and/or tinnitus manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for hearing loss or tinnitus may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
separation examination report which included essentially 
normal audiometric testing.  Although the veteran has 
asserted that his hearing loss and tinnitus are due to 
acoustic trauma in service, the fact remains, however, that 
he did not complain of hearing loss and tinnitus during 
service, and has not provided any medical evidence, 
whatsoever, showing findings or a diagnosis of hearing loss 
and tinnitus until he underwent a VA examination in February 
2005.  This is affirmative evidence that the veteran did not 
sustain hearing loss and tinnitus disability during active 
duty or that acoustic trauma in service, if any, did not 
result in chronic hearing loss and tinnitus.  It is 
unfortunate that the veteran has described seeing post-
service doctors whose records are not available, but this 
decision must be made based upon the evidence of record.

The Board acknowledges that the veteran was exposed to 
significant noise during service, and we are appreciative of 
his honorable service in the Air Force during the Cold War.  
However, the question before us is whether any current 
hearing loss and/or tinnitus are due to such noise exposure.  
We have considered his testimony, lay statements, and buddy 
statement to the effect that his bilateral hearing loss and 
tinnitus are causally related to his active service; however, 
it is noted that there is no medical evidence of record to 
support such a theory, and the veteran and his buddy have not 
been shown to have the medical expertise necessary to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  We recognize that lay statements may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms, see, e.g., Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the determination as to causation and nexus 
in this case requires professional opinion evidence, as 
opposed to lay surmise.

We acknowledge that the VA examiner was unable to offer an 
opinion without resorting to speculation, and that the 
veteran's private doctor stated that it would be difficult to 
determine the etiology.  However,the Board finds that it is 
unnecessary to require the veteran to report for another VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
bilateral hearing loss and tinnitus in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities until 41 years after service, any 
current opinion provided at this point would again be no more 
than speculative.  See 38 C.F.R. § 3.102 (finding of service 
connection may not be based on a resort to speculation or 
even remote possibility); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In view of the foregoing, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus during service or until more than 40 years 
thereafter, and there is no competent medical evidence which 
provides a nexus between the veteran's current hearing loss 
and tinnitus and military noise exposure.  Therefore, the 
Board finds the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, and there is no reasonable doubt to be resolved. 


ORDER


Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus disability is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


